Citation Nr: 0429659	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-14 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1947.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which confirmed and continued a 10 percent rating for 
the veteran's service-connected left knee disorder.  By a 
July 2002 Supplemental Statement of the Case (SSOC), the RO 
assigned a 20 percent rating, effective 
May 9, 1997.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected left knee disorder is 
manifest by pain and resulting functional impairment.

3.  The veteran's service-connected left knee disorder is not 
manifest by ankylosis, malunion or nonunion of the tibia 
and/or fibula, severe recurrent instability and subluxation, 
flexion limited to 15 degrees, nor extension limited to 20 
degrees or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256 to 5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in November 
1998 which specifically requested that he identify any 
relevant medical evidence that was not of record, and 
indicated that VA would attempt to obtain any such evidence 
he identified.  Moreover, the veteran has been provided with 
a copy of the appealed rating decision, the August 1998 
Statement of the Case (SOC), and multiple SSOCs which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC and SSOCs included the criteria for higher 
disability ratings.  As such, the veteran was apprised that 
he had to satisfy this criteria for a higher rating.  
Further, the May 2003 SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159, including 
the provisions which detailed what information and evidence a 
claimant must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  In pertinent part, correspondence sent by the RO 
in March 1998 to a private clinician identified by the 
veteran was returned by the Postal Service.  The veteran 
subsequently reported in a March 1999 statement that the 
private clinician who had treated him for his left knee was 
now deceased, and he had been unable to locate his records.  
See Counts v. Brown, 6 Vet. App. 473 (1994) (VA has no 
obligation to seek evidence which the veteran acknowledges 
does not exist.).  Further, he has been accorded multiple 
examinations in conjunction with this appeal, and he has not 
indicated that his service-connected left knee disorder has 
increased in severity since the most recent examination in 
April 2003.  Moreover, at his 1997 VA examination, the 
veteran indicated that he had no treatment specifically with 
respect to his left knee.  In addition, the veteran and his 
representative have had the opportunity to present evidence 
and argument in support of his claim, and he indicated on his 
Substantive Appeal that he did not want a Board hearing in 
conjunction with this appeal.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for a left 
knee disorder by a July 1947 rating decision.  Although this 
decision initially assigned a noncompensable (zero percent) 
rating, a subsequent September 1947 rating decision assigned 
a 10 percent rating, effective February 26, 1947, and 
identified the service-connected disability as residuals 
injury, left knee tenderness and 3/4 inch atrophy 4 inches 
above upper patella.

In May 1997, the veteran initiated his current increased 
rating claim.  By a July 1997 rating decision, the RO 
confirmed and continued the 10 percent rating.  The veteran 
appealed, contending that a higher rating was warranted.  By 
a July 2002 SSOC, the RO assigned a 20 percent rating, 
effective May 9, 1997.

The veteran underwent his first VA joints examination in 
conjunction with this case in June 1997, at which he 
summarized the history of his service-connected left knee 
disorder and current symptomatology.  Among other things, he 
reported that following service he went into business for 
himself driving a truck, then he owned and operated a 
delicatessen/luncheonette, then went into the manufacturing 
and distribution business for food products.  He had retired 
2 years prior to the examination from his job as a chef.  
Further, he reported that his left knee pain had progressed 
over time, and was particularly severe while in the 
delicatessen business due to prolonged standing.  He also 
reported that he saw his private doctor 4 years earlier, who 
diagnosed "vascular problems," and he underwent 
revascularization procedure.  He had had no other treatment 
specifically with respect to the left knee, and he denied 
problems with any other joints.

On examination, the veteran had full extension of both knees, 
with flexion preformed to 130 degrees bilaterally.  He was 
found to have longitudinal scars noted over the medial 
aspects of both legs consistent with coronary artery bypass 
donor sites.  There was also a faint 1/2 inch round, slightly 
hypopigmented scar noted over the left knee corresponding to 
shrapnel injury.  Further, there was a 1/2 inch discrepancy in 
thigh circumferences as measured 1 inches and 4 inches 
proximal to the patella, and a 1/4 inch discrepancy in calf 
circumferences with the left being smaller in both instances.  
Moreover, the veteran complained of tenderness to palpation 
over the left knee at the lateral infrapatellar area.  
Crepitus was found to be present in the left knee, but absent 
on the right.  Patellofemoral compression test was positive 
at the left knee.  However, McMurray's, anterior drawer sign, 
and Lachman's sign were all negative.  In addition, it was 
noted that X-rays taken of the left knee in conjunction with 
this examination showed no evidence of shrapnel-related 
radiopacity, and there were no significant degenerative 
changes.  The study was found to be unremarkable.  Based on 
the foregoing, the examiner diagnosed internal derangement of 
the left knee.

The veteran underwent a new VA joints examination in April 
1999, at which he indicated that he was a self-employed chef 
for 35 to 40 years, and that he retired 20 years ago.  He 
also complained of continuous pain, and it was noted that 
when he did so he pointed to the lateral aspect, distal third 
of the left thigh, extending to the proximal third lateral 
aspect of the left leg.  In addition, he complained of 
stiffness in the morning in both knees, which eased upon 
ambulation.  He also reported that once in awhile his left 
knee "gives way."  For example, he reported that a month 
earlier his left knee gave way going down his basement steps.  
However, he reported that he did not seek medical attention 
afterwards.  

On examination, the veteran's gait was found to be slightly 
antalgic.  He was also found to have a well-healed scar on 
the proximal aspect of the left leg, approximately 1 cm in 
diameter.  Further, it was noted that the veteran complained 
of increased sensitivity on palpation, and there was a very 
slight defect in the soft tissues overlying the scar.  On 
examination of the left knee, it was noted that he ambulated 
unassisted.  No swelling, effusion, or erythema was 
appreciated.  However, there was slight patellofemoral 
crepitus which was appreciated.  Nevertheless, there was no 
instability appreciated on range of motion, with anterior 
drawer, Lachman's, and McMurray's tests negative bilaterally.  
Range of motion for the left knee was extension to zero 
degrees or neutral, and flexion to 125 degrees.  No scars 
were noted on the left knee itself.  Diagnoses following 
examination of the veteran included status-post history of 
shrapnel injury to the left lower extremity with complaints 
of pain in the left knee with patellofemoral pain syndrome.

In April 2003, the veteran underwent his most recent VA 
joints examination, at which the examiner noted that the 
claims folder had been reviewed.  The veteran reported that 
he had been retired since 1986, and that he had had several 
occupations including a truck driver, chef, and the owner of 
a delicatessen/luncheonette.  Regarding his current 
symptomatology, he complained of progressive left knee pain, 
increased on turning.  He also complained of clicking, and it 
was noted that he pointed to the anterior aspect of the left 
knee parapatellar region.  Moreover, he reported that he 
experienced pain standing from a seated position, and that he 
had intermittent episodes of numbness on standing from a 
seated position.  He rated his pain as a 7 on a scale of 10.  
Further, he complained of weakness secondary to morning 
stiffness, which lasted approximately 5 to 10 minutes and 
eased somewhat after moving about; pain in the lateral and 
medial aspect of the left thigh and leg; calf cramping, left-
sided more than right, worse at night; and signs and symptoms 
of claudication of both lower extremities.

It was noted that the veteran had fatigability and lack off 
endurance secondary to pain.  It was also noted that he 
reported his ability to walk was limited to less than 2 
blocks secondary to his cardiac, vascular, and knee 
conditions.  He was unable to specify which condition was 
more responsibility for his inability to ambulate further.  
Further, he reported that he experienced flare-ups of his 
left knee disorder on a daily basis, approximately once a 
day, and short-lived in duration.  It was precipitated by 
walking, and alleviated by rest.  Moreover, it was noted that 
he used a cane to assist in ambulation in the house.  He did 
not use crutches, braces, or corrective shoes.  Additionally, 
it was noted that he did not offer any signs and symptoms of 
dislocation or recurrent subluxation, nor did he give a 
history of inflammatory arthritis.  

On examination, it was noted that the veteran ambulated 
unassisted, and that his gait was tandem and normopropulsive 
with normal cadence.  There were well-healed surgical scars 
secondary to vascular bypasses and harvesting of veins from 
coronary artery bypass, medial aspect of both legs.  No 
swelling, effusion, or erythema was appreciated.  There were 
also mild bilateral genu varus deformities of both lower 
extremities.  Examination of the left knee itself revealed an 
approximate 2.5 cm scar, well-healed, nonerythematous, 
nonfluctuant, nontender, in the lateral parapatellar region.  
There was also a 2 mm smaller scar on the anterior aspect of 
the left knee.  No swelling, effusion, or erythema was noted 
of the left knee.  Further, no instability of the left knee 
was noted.  In fact, the knee was found to be stable in 
flexion, extension, varus, and valgus stress.  Patellofemoral 
compression was positive.  No maltracking of the patella was 
appreciated.  Moreover, no tenderness was appreciated on 
palpation of the left knee, with the exception of pain noted 
on stabilization of the patella with quads contracture.  It 
was also noted that the veteran complained of patellofemoral 
pain.  Range of motion of the left knee showed extension to 
zero degrees or neutral actively and passively, with flexion 
to 125 degrees actively and 130 degrees passively.  It was 
also indicated that the results were the same on repetitive 
testing.  However, he did complain of discomfort on extreme 
of flexion, and the examiner was unable to appreciate pulses 
in the lower extremities.  Capillary filling was slowed.  
Diagnoses following examination of the veteran were well-
healed superficial scars secondary to shrapnel injuries to 
the left knee; patellofemoral pain syndrome, left knee; age-
related degenerative changes of the patellofemoral joint and 
medial compartment of the left knee; and multiple chronic 
medical problems including peripheral vascular disease, 
diabetes, and coronary artery disease.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
with recurrent subluxation or lateral instability, warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a.

The record reflects that the RO assigned the current 20 
percent rating pursuant to the provisions of Diagnostic Code 
5258.  Under this Code, when there is cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent is assignable.  
38 C.F.R. § 4.71a.  This Code does not provide for a rating 
in excess of 20 percent.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  

Moderate knee or ankle disability warrants a 20 percent 
rating.  A 30 percent rating is assigned when there is marked 
knee or ankle disability.  When there is nonunion with loose 
motion, requiring brace, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left knee disorder.

Initially, the Board notes that the provisions of Diagnostic 
Codes 5258, 5259, and 5269, do not provide for the assignment 
in excess of the 20 percent rating currently in effect.  As 
such, none of these Codes are for application in the instant 
case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board notes that there is no competent medical evidence 
that the veteran has ever been found to have ankylosis of the 
left knee.  Accordingly, Diagnostic Code 5256 is not for 
application in the instant case.

The Board further notes that there is no competent medical 
evidence that the veteran's service-connected left knee 
disorder is manifest by malunion or nonunion of the tibia or 
fibula.  In fact, X-rays taken in June 1997 showed no such 
impairment, there were no significant degenerative changes, 
and the study was found to be unremarkable.  Consequently, 
there is no basis for a rating in excess of 20 percent under 
Diagnostic Code 5262.

The competent medical evidence does not show that the 
veteran's service-connected left knee disorder is manifest by 
severe recurrent instability or subluxation.  The Board 
acknowledges that the veteran has reported that the knee has 
given way on occasion.  However, the April 1999 VA 
examination found that there was no instability appreciated 
on range of motion with anterior drawer, Lachman's, and 
McMurray's tests negative bilaterally.  Similarly, no 
instability of the left knee was noted on the more recent 
April 2003 VA examination, and the knee was found to be 
stable in flexion, extension, varus, and valgus stress.  In 
addition, it was noted that he did not offer any signs or 
symptoms of instability or recurrent subluxation.  Therefore, 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
5257.

The Board also finds that the veteran's service-connected 
left knee does not show flexion is limited to 15 degrees, nor 
extension limited to 20 degrees or more.  On the June 1997 VA 
examination, the veteran had full extension of both knees, 
with flexion preformed to 130 degrees bilaterally.  The April 
1999 VA examination showed range of motion for the left knee 
was extension to zero degrees or neutral, and flexion to 125 
degrees.  Moreover, the April 2003 VA examination showed 
range of motion of the left knee to zero degrees or neutral 
actively and passively, with flexion to 125 degrees actively 
and 130 degrees passively, and indicated that the results 
were the same on repetitive testing.  Accordingly, he does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under either Diagnostic Code 5260 or 
5261.

The Board is aware of the recent VAOPGCPREC 9-2004, which 
held that separate ratings may be assigned under Diagnostic 
Code 5260 and 5261 for a disability of the same joint.  
However, the range of motion findings for the veteran's left 
knee do not satisfy the criteria for a compensable rating 
under either of these Codes; the objective medical evidence 
does not show that flexion is limited to 45 degrees or less, 
nor extension is limited to 10 degrees or more.  As such, 
there is no basis in the instant case to assign separate 
ratings for the veteran's left knee on the basis of 
limitation of motion.

As an additional matter, the Board finds that the evidence on 
file does not support assignment of a separate compensable 
rating for the veteran's left knee scar.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of her earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.

The applicable rating criteria for evaluating scars are found 
at 38 C.F.R. § 4.118.  However, a review of the evidence does 
not show that the veteran satisfies the criteria for a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.  In pertinent part, the Board notes that 
the April 2003 VA examiner described the scar as "well-
healed" and nontender.  Accordingly, the veteran is not 
entitled to a separate compensable rating for his left knee 
scar.

The Board also concurs with the RO's determination that an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  Here, there is no indication 
that the veteran has been hospitalized because of the 
service-connected left knee disorder during the appellate 
period.  Further, the veteran has reported that he has been 
retired for many years, and he has not indicated that his 
retirement was due to left knee problems.  Consequently, the 
Board is of the opinion that the impairment attributable to 
this disorder is adequately reflected by the current 
schedular rating, and does not present such an exceptional or 
unusual disability picture so as to render impractical the 
regular schedular standards.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left knee disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board 
notes that it took into consideration the veteran's 
complaints of left knee pain and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  However, despite these subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of pain which would warrant a schedular rating in 
excess of the 20 percent evaluation currently in effect.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



